Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Cadwell et al., US 2017/0232956 A1 teaches a vehicle that includes an electric machine, an engine, an engine mount, and a controller. The engine has a base speed that corresponds to a speed of the electric machine and an engine power demand. The engine mount is disposed between the engine and a vehicle structure such as a frame or unibody. The controller is configured to, in response to compression of the engine mount, increase an engine speed to a value that is greater than the base speed to reduce engine lugging.
The closest prior art of Kassube et al., US 2016/0193916 Al teaches a powertrain system for a machine is described. The powertrain system includes a power source configured to provide a torque output. The powertrain system further includes a first drivetrain coupled to the power source, to drive a first set of ground engaging members, and a second drivetrain coupled to the power source to drive the second set of ground engaging members. The powertrain system further includes a controller having one or more lug curve maps defining a maximum allowed torque value of the power source for a current operating condition of the machine. The controller is configured to determine a parasitic load due to the second drivetrain, and adjust the torque output of the power source based on the determined parasitic load to maintain a rimpull performance of the machine, where the adjusted torque output is limited by the maximum allowed torque value.
Regarding independent claim 1, neither Cadwell nor Kassube taken either independently or in combination with the prior art of record fails to teach or render obvious controlling, by the one or more processors and according to the lug mapping and a target engine speed of the machine, power output of the engine and power to a powertrain associated with the engine to satisfy, during an operation of the machine, a drawbar power/torque threshold and a steering power/torque threshold associated with steering the machine in conjunction with the other claim limitations.  
Regarding independent claim 9, neither Cadwell nor Kassube taken either independently or in combination with the prior art of record fails to teach or render obvious limit, based on whether the instantaneous power output satisfies the drawbar power/torque threshold and the steering power/torque threshold, power output of the engine to control power to a powertrain associated with the engine in conjunction with the other claim limitations.  
Regarding independent claim 15, neither Cadwell nor Kassube taken either independently or in combination with the prior art of record fails to teach or render obvious control, using the lug mapping, power output of the engine and power to dual path powertrain to satisfy a drawbar power/torque threshold and a steering power/torque threshold associated with the machine in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668